539 N.W.2d 869 (1995)
CITY OF DICKINSON, Plaintiff and Appellant,
v.
John Ernest POWELL, Jr., Defendant and Appellee.
CITY OF DICKINSON, Plaintiff and Appellant,
v.
Wesley BRENNAN, Defendant and Appellee.
STATE of North Dakota, Plaintiff and Appellant,
v.
Curtis J. TOOLEY, Defendant and Appellee.
CITY OF DICKINSON, Plaintiff and Appellant,
v.
Blaine J. HALTER, Defendant and Appellee.
STATE of North Dakota, Plaintiff and Appellant,
v.
Dixie Lee KIRCHOFNER, Defendant and Appellee.
CITY OF DICKINSON, Plaintiff and Appellant,
v.
Nick SCHANTZ, Defendant and Appellee.
STATE of North Dakota, Plaintiff and Appellant,
v.
Marvin Adam WEILER, Defendant and Appellee.
Cr. Nos. 950236-950242.
Supreme Court of North Dakota.
November 30, 1995.
*870 James A. Hope, Assistant State's Attorney, Dickinson, for plaintiffs and appellants; submitted on brief.
Ronald A. Reichert of Reichert, Buresh, Herauf & Ficek, PC, Dickinson, for defendants and appellees Powell and Tooley; submitted on brief.
Mary E. Nordsven of Howe, Hardy, Galloway & Maus, PC, Dickinson, for defendants and appellees Brennan, Halter, Kirchofner, Schantz, and Weiler; submitted on brief.
SANDSTROM, Justice.
The defendants were charged with driving under the influence of alcohol. After their driver's licenses were administratively suspended, the District Court granted the defendants' motions to dismiss the criminal charges, reasoning the "successive" criminal prosecution "is a violation of the Double Jeopardy Clause of the United States Constitution."
Based on our decision in State v. Zimmerman, 539 N.W.2d 49 (N.D.1995), we reverse the orders of dismissal and remand the cases for further proceedings.
VANDE WALLE, C.J., and NEUMANN, LEVINE and MESCHKE, JJ., concur.